Citation Nr: 0904384	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-23 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The appellant had service in the Philippine Army U.S. Armed 
Forces in the Far East (USAFFE) from December 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which determined that the appellant was not 
eligible for nonservice-connected pension benefits.

FINDING OF FACT

The service department verified that the appellant had 
service with the Philippine Army USAFFE from December 1944 to 
May 1946, which included Recognized Guerilla Service from 
December 1944 to September 1945 and Regular Philippine Army 
service from September 1945 to May 1946.


CONCLUSION OF LAW

The appellant does not have recognized active military 
service for purposes of eligibility for VA nonservice-
connected pension benefits. 38 U.S.C.A. §§ 101(2), 107 (West 
2002 & West Supp. 2008); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 
3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "Veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Service before 
July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the U.S. 
pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the U.S. conferring rights, privileges, or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except for 
specified benefits, which do not include non-service 
connected pension benefits authorized by Title 38, Chapter 15 
of the U.S. Code. 38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 
3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD-Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate. 38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability. 38 C.F.R. § 3.203(b) (2006).

The appellant has submitted an October 2003 certification 
document from the Armed Forces of the Philippines and a 
January 1975 Affidavit for Philippine Army Personnel, both 
showing service with the USAFFE.  This document shows active 
military, naval, or air service as described in 38 U.S.C.A. § 
107 and does not satisfy the evidentiary requirements set out 
in 38 C.F.R. § 3.203(b).

In November 2006, the service department certified the 
appellant's service with the Philippine Army (USAFFE).  This 
certification is binding on VA such that VA has no authority 
to change or amend the finding. Duro v. Derwinski, 2 Vet. 
App. 530 (1992).

The appellant's service does not satisfy eligibility 
requirements for entitlement to nonservice-connected pension 
benefits pursuant to Title 38, Chapter 15 of the United State 
Code.  In cases such as these, where the law is dispositive, 
the claim must be denied because of the lack of legal merit 
or the lack of entitlement under the law. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Eligibility for nonservice-connected pension benefits is 
denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


